IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40169

STATE OF IDAHO,                                   )      2013 Unpublished Opinion No. 626
                                                  )
       Plaintiff-Respondent,                      )      Filed: August 14, 2013
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
TAYLOR MARTIN NICHOLS,                            )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year and nine months, for burglary, affirmed; order
       denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Stephen D. Thompson, Kethcum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Taylor Martin Nichols was convicted of burglary, Idaho Code § 18-1401. The district
court sentenced Nichols to a unified term of five years with two years determinate, to run
concurrently with a sentence in a separate case. Nichols filed an Idaho Criminal Rule 35 motion,
which the district court granted by reducing the determinate term to one year and nine months.
Nichols appeals, contending that his sentence is excessive and that the district court abused its
discretion in failing to further reduce his sentence pursuant to his I.C.R. 35 motion.
       Initially, we note that a lower court’s decision to grant or deny a Rule 35 motion will not
be disturbed in the absence of an abuse of discretion. State v. Villarreal, 126 Idaho 277, 281,



                                                 1
882 P.2d 444, 448 (Ct. App. 1994). Both our standard of review and the factors to be considered
in evaluating the reasonableness of the sentence are well established. See State v. Hernandez,
121 Idaho 114, 822 P.2d 1011 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 680 P.2d 869 (Ct.
App. 1984); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). Since the district
court later modified Nichols’ sentence, pursuant to his Rule 35 motion, we will only review
Nichols’ modified sentence for an abuse of discretion. See State v. McGonigal, 122 Idaho 939,
940-41, 842 P.2d 275, 276-77 (1992).
       Nichols has the burden of showing a clear abuse of discretion on the part of the district
court in failing to further reduce the sentence on Nichols’ Rule 35 motion. See State v. Cotton,
100 Idaho 573, 577, 602 P.2d 71, 75 (1979). Nichols has failed to show such an abuse of
discretion. Accordingly, the order of the district court granting Nichols’ Rule 35 motion is
affirmed.




                                               2